Rule 1930.4. Service of Original Process in Domestic Relations Matters.

                                           ***

      (c)    Service by Mail.

             (1)    Except in Protection from Abuse and Protection of Victims of
Sexual Violence or Intimidation matters, original process in all domestic relations
matters may be served by mailing the original process, a notice or order to appear, if
required, and other orders or documents, as necessary, to the defendant’s last known
address by both regular and certified mail.

                    ([a]i) Delivery of the certified mail shall be restricted to the
                    addressee only and a return receipt shall be requested.

                    ([b]ii) If the certified mail is refused by the defendant, but the
                    regular mail is not returned within 15 days, service may be deemed
                    complete.

                    ([c]iii) If the mail is returned with notation by the postal authorities
                    that it was unclaimed, service shall be made by another means
                    pursuant to these rules.

                                           ***

      (h)    Proof of Service. [Proof of service shall be made as follows:

              (1) The person serving the original process shall complete a
return of service without delay. If service has not been completed within the time
allowed in subdivision (e) or (f), a return of no service shall be completed.

              (2)   Proof of service shall set forth the date, time, place, manner of
service, the identity of the person served, and any other facts necessary for the
court to determine whether proper service has been made.

                (3)  Proof of service by a person other than the sheriff shall be by
affidavit. If a person other than the sheriff completes a return of no service, the
affidavit shall set forth with particularity the efforts made to effect service.

              (4)    Proof of service by mail shall include a return receipt signed
by the defendant or, if the defendant has refused to accept mail service, the
returned letter with the notation that the defendant refused to accept delivery and
an affidavit that the regular mail was not returned within 15 days after mailing.
            (5)    Proof of service or of no service shall be filed with the
prothonotary.

             (6)     An executed Acceptance of Service shall be filed in lieu of a
Proof of Service if the defendant or defendant’s agent accepts service of the
original process.]

             (1)   Proof of service shall state:

                   (i)     the date and time of service;

                   (ii)    the place of service;

                   (iii)   the manner in which service was made;

                   (iv)    the identity of the person served; and

                   (v)   other facts necessary for the court to determine whether
                   proper service has been made.

             (2)   Original Process Served.

                   (i)     Personal Service Pursuant to Subdivision (a).

                           (A)  The person serving the original process shall
                           complete a proof of service.

                           (B)  If a person other than a sheriff serves the original
                           process, the proof of service shall be by an affidavit.

                           (C)   The proof of service shall be filed in the
                           appropriate filing office within ten days of the date of
                           service.

                   (ii)    Service by Mail Pursuant to Subdivision (c).

                           (A)    Proof of service by mail shall be by an affidavit
                           that includes the certified mail return receipt signed by
                           the defendant except as set forth in (B).

                           (B)    If the defendant has refused to accept the certified
                           mail, the proof of service shall include the returned

                                           2
                           envelope with the notation that the defendant refused to
                           accept delivery and an affidavit stating that the regular
                           mail was not returned within 15 days after mailing.

                           (C)   The proof of service shall be filed in the
                           appropriate filing office within ten days of the date the
                           defendant signed the certified mail return receipt or after
                           the passage of time set forth in subdivision (c)(1)(ii).

                   (iii)   Acceptance of Service Pursuant to Subdivision (d).

                           (A)    If the defendant or the defendant’s authorized
                           agent accepts service of the original process as set
                           forth in subdivision (d), the defendant or the defendant’s
                           authorized agent shall sign an Acceptance of Service.

                           (B)   The Acceptance of Service shall be filed in the
                           appropriate filing office within ten days of accepting
                           service.

      Note: See Pa.R.C.P. No. 402(b) for the prescribed form document.

            (3)    Original Process Not Served.

                   (i)    If the defendant cannot be served within the time
                   allowed in subdivision (e) or (f), the person attempting service
                   shall complete a proof of no service promptly.

                   (ii)   If a person other than a sheriff attempts service of the
                   original process, the proof of no service shall be by an
                   affidavit stating with particularity the efforts made to effect
                   service.

                   (iii)   The proof of no service shall be filed in the appropriate
                   filing office within ten days of the expiration of time allowed
                   for service in subdivision (e) or (f).

        Note: See Pa.R.C.P. No. 1910.4(a). The Domestic Relations Section is the
filing office for child support, spousal support, and alimony pendente lite cases.

             See Pennsylvania Rule of Professional Conduct 7.3(b)(4). The timing
of an attorney's solicitation of a prospective client in actions governed by the
Family Court Rules, see Pa.R.C.P. No. 1931(a), and actions pursuant to the

                                          3
Protection of Victims of Sexual Violence or Intimidation Act, see 42 Pa.C.S. §§
62A03 - 62A20, is restricted until proof of service appears on the docket.

                                       ***




                                         4